I dissent, only on the issue of the alleged weapon. If the statutory law admitted of the result reached by my colleagues, I would gladly join therein; it does not, so I dissent. Even the state agrees that no Ohio court has gone so far as this court does today in conjuring up a firearm.
Now we have held that brandishing a paper envelope, together with a threat, is proof beyond a reasonable doubt not only that there was something in the envelope, and that something was a deadly weapon under R.C. 2923.11(A), but also that the deadly weapon was a firearm "capable of expelling or propelling one or more projectiles by the action of an explosive or combustible propellant," as required by R.C. 2923.11(B)(1). I recoil from such sophistry. *Page 656